In an action for an accounting predicated upon an alleged contract of joint venture and for other relief, defendant Delicia Chocolate and Candy Manufacturing Co., Inc., appeals from an order denying its motion to dismiss each of the three causes of action contained in the second amended complaint, on the ground that each cause does not state facts sufficient to constitute a cause of action, pursuant to rule 106 of the Rules of Civil Practice. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.